PETERSON, Judge.
Charles Player requested a jury trial in response to a complaint to establish paternity filed by the Florida Department of Health and Rehabilitative Services (HRS) on behalf of Jestine Dukes. HRS’s motion to strike the request was granted by the trial court on the authority of section 742.031, Florida Statutes, which requires the issue to be determined by a trial judge. The non-jury trial concluded with a final judgment establishing paternity, and Player appeals the denial of his demand for trial by jury. We reverse.
The final judgment preceded by one month the decision in B.J.Y. v. M.A., 617 So.2d 1061 (Fla.1993), in which the Supreme Court declared unconstitutional that portion of section 742.031 which requires the issue of paternity to be determined by a judge. B.J.Y. requires that the judgment be vacated and the cause remanded for a jury trial.
JUDGMENT VACATED; REMANDED
DAUKSCH and THOMPSON, JJ., concur.